COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §             No. 08-13-00013-CR

                                               §                 Appeal from
 EX PARTE: ANNA KNELSEN
                                               §         Criminal District Court No. 1

                                               §           of El Paso County, Texas

                                               §         (TC #20060D02425-DCR1-1)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment.     We therefore reverse the order granting habeas corpus relief and vacating the

conviction.    We render judgment denying the application for writ of habeas corpus and

Knelsen’s conviction is reinstated, in accordance with the opinion of this Court, and that this

decision be certified below for observation.

       IT IS SO ORDERED THIS 26TH DAY OF AUGUST, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.